lN THE UN|TED STATES DlSTR|CT COURT
FOR THE EASTERN D|STR|CT OF TENNESSEE,
AT KNOXVlLLE

UN|TED STATES OF AN|ER|CA

v. Case No 3:15-CR-05003

JUDGE JORDAN
JOSEPH DONALD LEE K|NG

v`rvvv

AGREED ORDER OF REVOCATlON

A Petition for Revocation of Supervised Re|ease has been filed against the
defendant, Joseph King, and the defendant admits that he has violated his supervision
by incurring new charges. An agreement has been reached between the parties,
recommending that l\/lr. King’s supervised release should be revoked, and that he
should receive a sentence of nine (9) months imprisonment with twelve'(‘lZ) months
supervised release to follow. lt is further recommended that he be designated to a
Bureau of Prisons facility at l\/lanchester, KY.

l\/lr. King agrees to waive his right to a hearing pursuant to Ruie 32 of the Ru|es
of Criminal Procedure, waive his right to allocute at a revocation hearing, and asks that
the agreement of the defendant and the government pursuant to Rule 11 of the Federal
Rules of Criminal Procedure be found to be a proper sentence

This Court has considered the Chapter Seven policy statements in the United
States Sentencing Guide|ines. The defendant's criminal history category is lV. The
advisory guideline range is 6 - 12 months for Grade C violations and there is a statutory
maximum of twenty-four (24) months imprisonment The Court has also considered the
factors listed in 18 U.S.C. §3553(a).

Based on the foregoing, the Court Hnds that the recommended sentence is

sufficient, but not greater than necessary, to accomplish the purposes set forth in 18

U.S.C. §3553(a) while taking into consideration all of those factors and the Chapter
Seven policy statements

lT lS HEREBY ORDEREDl thereforel that the defendant's supervised release is
revoked The defendant is hereby'sentenced to a term of imprisonment of nine (9)
months imprisonment with twelve (12) months supervised release to follow. lt is
RECON|N|ENDED that he be designated to a Bureau of Prisons facility at l\/lanchester,
KY.

|T |S FURTHER ORDERED THAT, while on supervised release, he shall comply

with the following mandatory conditions of supervision adopted by this Court in Local

Rule 83.10:

(1) The defendant must not commit another federal, state, or local crime.

(2) The defendant must not unlawfully possess a controlled substance

(3) The defendant must refrain from unlawful use of a controlled substance.

(4) The defendant must cooperate in the collection of DNA as directed by the
probation officer.

To promote respect for the law, prevent recidivism, and aid in adequate

supervisio`n, the defendant shall also comply with the following standard conditions of

supervision adopted by this Court in Local Rule 83.10:_

(1) The defendant must report to the probation office in the federal judicial
district where the defendant is authorized to reside within 72 hours of
release from imprisonment or of the time you were sentenced, unless the
probation officer instructs the defendant to report to a different probation
office or within a different time frame.

(2) After initially reporting to the probation office, the defendant will receive
' instructions from the Court or the probation officer about how and When
the defendant must report to the probation officer, and the defendant must
report to the probation officer as instructed

The defendant must not knowingly leave the federal judicial district where
the defendant is authorized to reside without first getting permission from
the Court or the probation officer.

The defendant must answer truthfully the questions asked by the
defendant's probation officer.

The defendant must live in a place approved by the'probation officer. if
the defendant plans to change where the defendant lives or anything
about the defendant's living arrangements (such as the people the
defendant lives with), the defendant must notify the probation ocher at
least 10 days before the change If notifying the probation officer in
advance is not possible due to unanticipated circumstancesl the
defendant must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

The defendant must allow the probation officer to visit the defendant at
any time at the defendant's home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions

of the defendant's supervision that the probation officer observes in plain
view. ,

The defendant must work full time (at least 30 hours per week) ata lawful
type of employment, unless the probation officer excuses the defendant
from doing so. lf the defendant does not have full-time employment, the
defendant must try to find full-time employment, unless the probation
officer excuses the defendant from doing so. |f the defendant plans to
change where the defendant works or anything about the defendant’s
work (such as the defendant's position orjob responsibilities), the
defendant must notify the probation officer at least 10 days before the
change. lf notifying the probation officer at least 10 days in advance is
not possible due to unanticipated circumstances, the defendant must
notify the probation officer within 72 hours of becoming aware of a change
or expected change.

The defendant must not communicate or interact with someone the
defendant knows is engaged in criminal activity. lf the defendant knows
someone has been convicted of a felony, the defendant must not
knowingly communicate or interact with that person without first getting
the permission of the probation officer.

|f the defendant is arrested or questioned by a law enforcement officer,
the defendant must notify the probation officer within 72 hours.

(10) The defendant`must not own, possess, or have access to a firearm,
ammunition, destructive device or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily
injury or death to another person such as nunchuks or tasers).

(11) The defendant must not act or make any agreement with a law
enforcement agency to act as a confidential human source or informant
without first getting the permission of the Court.

(12) |f the probation officer determines that the defendant poses a risk to
another person (including an organization), the probation officer may
require the defendant to notify the person about the risk and the
defendant must comply with that instruction. The probation officer may
contact the person and confirm that the defendant has notified the person
about the risk.

(13) The defendant must follow the instructions of the probation officer related
to the conditions of supervision.

The following special conditions will also apply:

1. The defendant shall participate in a program of testing and/or treatment for
drug and/or alcohol abuse, as directed by the probation officer, until such time as
he is released from the program by the probation officer.

2. The defendant shall participate in a program of mental health treatment, as
directed by the probation officer, until such'time as he is released from the
program by the probation officer. The defendant shall waive all rights to
confidentiality regarding mental health treatment in order to allow release of
information to the supervising United States Probation Officer and to authorize
open communication between the probation officer and the mental health
treatment provider.

3. The defendant shall take all mental health medication as prescribed by the
treatment provider. if deemed appropriate by the treatment provider and the
United State Probation Officer, the defendant shall submit to quarterly blood
tests to determine if he is taking the medication as prescribed.

4. The defendant shall submit his or her person, property, house, residence
vehiclel papers, computers (as defined in 18 U.S.C. § 1030(e)(1), other
electronic communications or data storage devices or medial or office, to a
search conducted by a United States Probation Officer or designee Failure to
submit to a search may be grounds for revocation of release The defendant
shall warn any other occupants that the premises may be subject to searches
pursuant to this condition. An officer may conduct a search pursuant to this

4

condition only when reasonable suspicion exists that the defendant has violated
a condition of his supervision and that the areas to be searched contain
evidence of this violation. Any search must be conducted in a reasonable time
and in a reasonable manner.

Enter, this ll%ay of December, 2018.

Hon. R. Leon Wan
United States istrict Judge
APPRovED Fori ENTRY:

@a)ru n iii bets lsd'\%\/

CaW" Hebets with p€n\'/wy</wvi
Assistant U.S. Attorney

@M (@<QUM S/

Paula R. Voss
Attorney for Defendant

Jos I€)Cona|d{i%
De ndant U
plumb/wima-

l\/landy Paln_iiter bus @@\/ `
U.S. Probation Office M…PU~A]MGY\

